Title: To James Madison from José Corrèa de Serra, 5 September 1818
From: Serra, José Corrèa de
To: Madison, James


Sir
Philadelphia 5. September. 1818.
I have just read your adress to the agricultural society of Virginia and must congratulate your state not only for the consequences which are still in the womb of futurity, and are not always proportionate to the best wishes, but for the rare exemple given by two subsequent chiefs of the nation, of improving the first and noblest of arts, after having administered the government of a great people. I remember the impression the improved plough of Mr. Jefferson made all over Europe, and am perfectly sure your efforts for agriculture will produce the same sensation. It is very happy for your nation to afford such examples in this moment to counterbalance the motives of discredit afforded by a very different sort of citizens, unworthy of belonging to the same nation. It is also to be hoped that some remedy will come from the same mountains to extirpate these bad weeds that injure your otherwise fair and hopeful crops.
The inclosed pamphlet, is also relative to agriculture, though it has not the merit of your Labours, to improve it. You will be so kind to receive it as a mark of the high respect and veneration with which I am Sir Your most obedient servt.
J. Corrèa de Serra
